Title: To James Madison from Thomas Jefferson, 12 May 1822
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello May 12. 22.
                
                I thank you for the communication of mr. Rush’s letter which I now return. Mr. Bentham’s character of Alexander is I believe just and that worse traits might still be added to it equally just. He is now certainly become the watchman of tyranny for Europe, as dear to it’s oppressors as detestable to the oppressed. If however he should engage in war with the Turks, as I expect, his employment there may give opportunities for the friends of liberty to proceed in their work. I set out for Bedford tomorrow to be absent three weeks. I salute you with constant and affectionate friendship and respect.
                
                    Th: Jefferson
                
            